10°

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

MICHELLE BRENOT SBN: 186911

LAW OFFICES OF MICHELLE BRENOT
1790 S. Winchester Blvd., Suite 6

Campbell, California 95008

Tel: (408) 245-6094

Fax: (408) 866-9052

michelle@rjtennant.com

Attorney for VLADIMIR SERDYUKOV
and ALICE COTTI

UNITED STATES DISTRICT COURT
NORTHER DISCTRICT OF CALIFORNIA

Case No.: 5:18-CV-02980-BLF

ORDER ON EX PARTE APPLICATION
TO EXTEND TIME TO FILE
RESPONSE TO ORDER TO SHOW
CAUSE ISSUED SEPTEMBER 4, 2019

Pehl bo |

ALICE COTTI, et al,
Plaintiffs,
V.
CALIFORNIA DEPARTMENT OF SOCIAL

SERVICES DIRECTOR, WILL
LIGHTBOURNE, et al.

Ne Nee ne Sie eee ee Se! meat get Sgt” Songer!

Defendants.

 

 

 

Having considered Plaintiff's ex parte application for an extension of time to file a Response
to the Order to Show Cause issued by the Court on September 4, 2019 and finding good cause
therefore, |

It is HEREBY ORDERED that Plaintiffs have to and including Monday October 7, 2019 to

file the response to the Court’s Order to Show Cause.

 
 

 

. | 4} —-*
Dated: © f A ct i SDI A oY, A f Mu Le
Hon. Beth L. Freeman! a

United States District Court Judge

Order

 

 
